Citation Nr: 1500866	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  12-03 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to an effective date earlier than August 3, 2004 for service-connected coronary artery disease. 

2. Entitlement to a schedular rating in excess of 30 percent from September 2, 2004 to March 22, 2011 for coronary artery disease.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to August 1970 and February 1978 to January 1979, with service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

By way of background, the Veteran was granted service connection for coronary artery disease (CAD) secondary to his service-connected diabetes in April 2005 and assigned an effective date of September 2, 2004.  Subsequent to this rating decision, VA recognized a relationship between ischemic heart disease and herbicide exposure.  The VA, in September 2011, issued a rating decision that stated that the Veteran was entitled to service connection for CAD on a presumptive basis due to the Veteran's presumed herbicide exposure.  The RO assigned an effective date of August 3, 2004 and assigned a 60 percent disability rating prior to September 2, 2004, a 30 percent disability rating from September 2, 2004 to March 22, 2011, and a 60 percent rating on and after March 23, 2011.  The Veteran's current appeal regarding entitlement to an effective date prior to August 3, 2004 and entitlement to an increased rating for CAD stems from the September 2011 rating decision. 

In August 2013, the Veteran testified before the undersigned Veterans Law Judge and a transcript of this hearing has been associated with the Veteran's electronic claims file.  During this hearing, the Veteran specifically contended that he is entitled to a 60 percent rating for the entire appeal and no higher.  (Hearing Transcript at page 8-9.) As such, consideration of a rating in excess of 60 percent is not warranted, and the issue has been characterized accordingly.  

FINDINGS OF FACT

1. The Veteran filed service connection claims for hypertension in January 2001 and April 2003, and filed a service connection claim for irregular heartbeat secondary to his service-connected diabetes in April 2003. 

2. A July 2003 rating decision granted the Veteran's service connection claim for hypertension and denied the Veteran's service connection claim for atrial fibrillation. 

3. The Veteran is a Nehmer class member. 

4. The earliest evidence of a diagnosis of coronary artery disease is dated in August 2004.  

5. From September 2, 2004 to March 22, 2011, the Veteran's service-connected CAD did not manifest by more than one episode of acute congestive heart failure, workload of greater than three METs but not greater than five METs, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  


CONCLUSIONS OF LAW

1. The criteria for an effective date earlier than August 3, 2004 for service-connected coronary artery disease have not been met.  38 U.S.C.A. §§ 1154(a), 5107(b), 5110, (West 2002); 38 C.F.R. §§ 3.102, 3.816, 3.400 (2014).

2. The criteria for a schedular rating in excess of 30 percent from September 2, 2004 to March 22, 2011 have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. § 3.102, 4.3, 4.7, 4.104, Diagnostic Code 7005 (2014). 







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)/Duties to Assist and Notify

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  A February 2011 notice letter provided the Veteran information regarding the relevant criteria for entitlement to the benefits now sought.  The notice letter also specifically mentioned what lay and medical evidence the Veteran could submit regarding the onset of the condition and the current severity of the condition.  Further, the Veteran has not alleged any prejudice as a result of any possible notice defects.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).    

Relevant to the duty to assist, the Veteran's service treatment records have been obtained.  During the Veteran's August 2013 Board hearing, the Veteran testified that his pertinent medical treatment has solely been through the VA.  The Board notes that the Veteran's pertinent VA treatment records from 2003 and 2004 have been associated with the claims file, as well as additional VA treatment records generated through September 2011.  A remand for treatment records dated since September 2011 is not necessary as the Veteran has not alleged that such records are pertinent and the Veteran has limited his appeal for an increased rating for CAD from September 2, 2004 to March 22, 2011.  The Veteran contends that he was treated for hypertension at the VA in the 1980s and 1990s.  However, a remand for treatment records from the 1980s and 1990s is not required as the Veteran filed his original claim for hypertension in 2001 and pertinent treatment records from this time period are associated with the claims file.  

The Veteran was afforded pertinent VA examinations in September 2001, May 2003, March 2004, and March 2011.  The examiners performed an appropriate evaluation of the Veteran, indicated knowledge of the Veteran's pertinent medical history, and provided pertinent information regarding the Veteran's condition.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor his representative have alleged that the Veteran's condition has worsened since his March 2011 VA examination.  As such, remand for an additional examination is not required. 

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his increased rating claim and earlier effective date claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the VLJ discussed the elements that were lacking to substantiate the Veteran's claims for benefits, to include pertinent symptoms that the Veteran may have had prior to 2004.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.  
   
Earlier Effective Date Claim 

By way of background, the Veteran filed a service connection claim for hypertension in January 2001 and was denied service connection in December 2001.  He then filed service connection claims for hypertension and irregular heartbeat secondary to service-connected diabetes in April 2003.  The Veteran was granted service connection for hypertension and denied service connection for atrial fibrillation in July 2003.  The Veteran then filed service connection for a heart condition in October 2004.  The Veteran was service connected for coronary artery disease (CAD) secondary to his service-connected diabetes in April 2005 and assigned a 10 percent disability rating effective September 2, 2004.  Subsequent to the April 2005 rating decision, VA recognized a relationship between ischemic heart disease and herbicide exposure.  The VA, in September 2011, then determined that entitlement to service connection for CAD was warranted on a presumptive basis due to the Veteran's presumed exposure to herbicides.  The RO assigned an effective date of August 3, 2004 and assigned a 60 percent disability rating prior to September 2, 2004, a 30 percent disability rating from September 2, 2004 to March 22, 2011, and a 60 percent rating on and after March 23, 2011.  

The Veteran now contends that he is entitled to an effective date earlier than August 2004.  Specifically, he contends that he is entitled to an effective date of April 2003, the date he filed the service connection claim for irregular heartbeat.  He contends that his symptomatology, to include shortness of breath and fatigue, was the same in April 2003 as it was when he was diagnosed with coronary artery disease in 2004.  Therefore, he believes his April 2003 claim should have been broadly construed as a service connection claim for a heart condition.

VA has promulgated special rules for the effective dates for the award of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs.  See 38 C.F.R. § 3.816; see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

Specifically, a Nehmer class member is defined as a Vietnam veteran who has a "covered herbicide disease."  38 C.F.R. § 3.816.  According to 38 C.F.R. § 3.816(b)(2) a "covered herbicide disease" includes a disease for which the Secretary of Veterans Affairs has established a presumption of service connection before October 1, 2002 pursuant to the Agent Orange Act of 1991.  Ischemic heart disease, to include coronary artery disease, was not added to the list of presumptive disabilities until August 31, 2010.  75 Fed. Reg. 53, 202 (August 31, 2010).  Notwithstanding the language of 38 C.F.R. § 3.816, however, notice accompanying the issuance of the final August 31, 2010 rule specifically notes the Nehmer provisions apply to the newly covered diseases, to include coronary artery disease.  Id.  Here, the Veteran served in the Republic of Vietnam during the Vietnam War era and has a diagnosis of coronary artery disease.  Accordingly, the Board concludes that the Veteran is a "Nehmer class member" as defined in the law.   
  
Certain effective dates apply if a Nehmer class member was denied compensation for a covered herbicide disease between September 25, 1985 and May 3, 1989; if there was a claim for benefits pending before VA on May 3, 1989; or if a claim was received by VA between May 3, 1989 and the effective date of the applicable liberalizing law.  38 C.F.R. § 3.816(c)(1)-(3).  If a class member's claim for disability for the covered herbicide disease was received by VA between May 3, 1989 and the effective date of the applicable liberalizing law, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  38 C.F.R. § 3.816(c)(2).
  
Initially, the Board notes that the Veteran submitted a service connection claim for hypertension secondary to diabetes in January 2001.  The Veteran contends that the symptoms he experienced during this time, such as shortness of breath and fatigue, were manifestations of his now diagnosed coronary artery disease.  However, the Board finds that the Veteran is not competent to make such a conclusion as he does not have the required medical expertise.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  The Veteran was afforded a VA examination in September 2001 and pertinent treatment records from this time period are associated with the claims file.    
The examination report noted a diagnosis of hypertension but did not provide a diagnosis of ischemic heart disease.  The Veteran's lay statements and medical records from this time period provide only complaints of hypertension and no notation of ischemic heart disease.  Moreover, VA specifically recognizes a distinction between hypertension and ischemic heart disease.  See 38 C.F.R. § 3.309(e), note 2.  As such, the Board finds that there is no competent medical evidence of record to support the assertion that the Veteran's coronary artery disease had manifested in 2001.     

The Veteran further contends that he had manifestations of coronary artery disease at the time he filed his service connection claim for irregular heartbeat in April 2003.  The Board notes that the Veteran's April 2003 claim specifically requested entitlement to service connection for "irregular heartbeat secondary to his service connected diabetes."  The Veteran did not allege service connection for a generalized heart condition.  However, even if the Board construes the April 2003 claim as a claim for a generalized heart condition, to include CAD, the evidence of record clearly demonstrates that the Veteran did not have a manifestation of ischemic heart disease until August 2004.  

VA treatment records from 2001 and 2002 indicate treatment for hypertension but do not provide a diagnosis of ischemic heart disease.  In February 2003, the Veteran was diagnosed with atrial fibrillation.  An echocardiogram was performed and it was noted that the Veteran had a normal left ventricular size and function.  It was also noted that the Veteran had a history of hypertension and left bundle branch block.  The Veteran reported drinking 20 to 30 cups of coffee per day and it was recommended that the Veteran decrease his caffeine intake.  

The Veteran was afforded a VA examination in May 2003.  The physician evaluated the Veteran and indicated knowledge of the Veteran's pertinent medical history.  The physician discussed the Veteran's February 2003 atrial fibrillation and specifically stated that "the veteran has not been shown to have coronary artery disease."  

The Veteran was afforded another VA examination in March 2004.  During the examination, the Veteran reported that he has no known history of heart disease and that he has no problems with chest pain.  The doctor noted the February 2003 echocardiogram and noted that "the patient was felt to have no obvious cardiac cause of the atrial fibrillation."  The examiner further noted that "examination of the heart shows a regular rate and rhythm . . . [and] no murmurs or gallops . . ."  The examiner suggested that the Veteran undergo a stress test due to his risk factors, including family history, diabetes, and hypertension. 

An August 2004 stress test was conducted and it was noted that the Veteran had moderate inferior ischemia.  A September 2004 catheterization report noted that the left anterior descending artery has "minimal disease."  A December 2004 treatment record noted that the Veteran had "premature CAD."  

In light of the foregoing, the Board finds that the preponderance of the evidence is against a finding that the Veteran's ischemic heart disease manifested prior to August 2004.  The May 2003 VA examiner indicated knowledge of the Veteran's pertinent medical history and treatment records and opined that the Veteran's disability picture did not reveal CAD.  Moreover, although the March 2004 VA examiner recommended that the Veteran perform a stress test due to his risk factors, the examination report did not provide an indication that the Veteran's CAD had already manifested.  As noted above, the effective date of the award will be the later of the date the claim was received by VA or the date the disability arose.  Assuming that the April 2003 service connection claim for irregular heartbeat is the correct date of claim in this case, an effective date of April 2003 cannot be assigned as the evidence of record noted above clearly demonstrates that the Veteran's CAD had not yet manifested in April 2003.  The evidence of record reveals that the Veteran's August 3, 2004 stress test provided the first manifestation of CAD.  Therefore, there is no basis for assigning an effective date for service connection prior to August 3, 2004.      

Increased Rating Claim 

By way of background, the Veteran was granted service connection for CAD secondary to service-connected diabetes in April 2005 and assigned a 10 percent disability rating effective September 2, 2004.  The Veteran did not submit a notice of disagreement.  Subsequent to this rating decision, VA recognized a relationship between ischemic heart disease and herbicide exposure.  In September 2011, the RO found that the Veteran's CAD should be granted on a presumptive basis due to herbicide exposure and assigned an earlier effective date of August 3, 2004.  The RO also increased the Veteran's 10 percent disability rating to a 60 percent rating prior to September 2, 2004 and after March 23, 2011, but assigned a 30 percent rating from September 2, 2004 to March 22, 2011.     

The Veteran contends that he is entitled to a higher disability rating during the period from September 2004 to March 2011.  As noted in the Introduction, during the August 2013 Board hearing, the undersigned clarified the Veteran only sought a 60 percent rating for the period when he was assigned 30 percent.  See Hearing Transcript, pgs. 8-9.  Accordingly, the Board finds that the Veteran has limited his appeal for an increased rating to entitlement to a 60 percent rating for service-connected CAD.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  As such, the pertinent period on appeal is from September 2, 2004 to March 22, 2011 as the Veteran is already in receipt of a 60 percent rating prior to September 2, 2004 and from March 23, 2011.  

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes (DCs) identify various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130 (2013).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2013).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Pursuant to DC 7005, (coronary artery disease), a 30 percent evaluation is warranted when there is a workload of greater than five METs but not greater than seven METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or x-ray.  A 60 percent evaluation is warranted when there is more than one episode of acute congestive heart failure (CHF) in the past year, or; a workload of greater than three METs but not greater than five METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.   

The Veteran contends that he is entitled to a 60 percent rating throughout the appeal as he believes that his condition has remained stable and did not improve from September 2004 to March 2011.  See Hearing Transcript. 

The Veteran had atrial fibrillation in February 2003 and a VA treatment record from this date revealed an ejection fraction of 50 to 55 percent.  An August 2004 stress test noted dyspnea and a September 2004 VA treatment record noted that the Veteran had an estimated ejection fraction of 60 percent.  VA treatment records from 2006 did not include a discussion of METs or ejection fraction.  A November 2007 treatment noted that the Veteran had stable CAD and that he had a "normal" ejection fraction.  A March 2009 VA treatment record noted seven METs.  Treatment records from February 2010 highlighted an echocardiogram which showed that the Veteran's ejection fraction ranged from 55 percent to 60 percent.     

The Veteran was afforded a VA examination on March 23, 2011.  The Veteran reported symptoms of dyspnea and fatigue during periods of activity and the examiner noted that the Veteran's METs ranged from three to five.  The examiner cited to the Veteran's February 2010 echocardiogram which noted an ejection fraction from 55 percent to 60 percent.  The examiner also noted that the Veteran does not have congestive heart failure.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against a finding of a 60 percent rating from September 2, 2004 to March 22, 2011.  At no point during the appeal period has the Veteran's medical records revealed more than one episode of acute congestive heart failure and the March 2011 VA examination report stated that the Veteran does not have congestive heart failure.  The September 2004 VA treatment record noted an ejection fraction of 60 percent and a February 2010 echocardiogram noted an ejection fraction of 55 percent to 60 percent.  Such values are not indicative of a 60 percent rating.  Moreover, a March 2009 VA treatment record noted a workload of seven METs, which is also not indicative of a 60 percent rating.  The Veteran's March 2011 VA examination report noted a workload of three to five METs, which provided the basis of the currently assigned 60 percent rating effective March 23, 2011.  Accordingly, the competent and probative medical evidence of record reveals that the Veteran's CAD did not manifest to more than one episode of acute congestive heart failure, workload of greater than three METs but not greater than five METs, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent at any point from September 2, 2004 to March 22, 2011.  In reaching this conclusion, the Board has considered the benefit-of-the-doubt rule.  However, as the preponderance of the evidence is against a finding of a 60 percent disability rating from September 2, 2004 to March 22, 2011, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinksi, 1 Vet. App. 49, 53-56 (1990).  

Moreover, as the Veteran has limited his appeal to entitlement to a 60 percent rating, a discussion of a higher rating prior to September 2, 2004 and from March 23, 2011 is not warranted, nor is a discussion of an extraschedular rating warranted.  

Other Considerations 

The United States Court of Appeals for Veterans Claims (Court) has clarified that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) exists as part of a claim for an increase (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011), however, the Court recognized that VA can separate the adjudication of the schedular disability rating from the adjudication of entitlement to TDIU. The Court in Locklear held that "[b]ifurcation of a claim generally is within the Secretary's discretion."  Here, in July 2003, the RO granted entitlement to individual unemployability from April 15, 2003 to June 15, 2003.  The Veteran then submitted an Application for Individual Unemployability in January 2004 and the RO denied entitlement to individual unemployability in August 2004.  The Veteran has not expressed disagreement with this decision.  Given the foregoing, the Board concludes that the TDIU rating claim was separately adjudicated and not perfected for appellate review.  Accordingly, the Board does not have jurisdiction over the claim and need not refer or remand the matter.  


ORDER

Entitlement to an effective date earlier than August 3, 2004 for service-connected coronary artery disease is denied. 

Entitlement to a schedular rating in excess of 30 percent from September 2, 2004 to March 22, 2011 for coronary artery disease is denied.   



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


